Citation Nr: 1140752	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the residuals of histiocytic lymphoma of the stomach (non- Hodgkin's lymphoma), status post Billroth I antrectomy with vagotomy procedure, to include (i) a gastrointestinal impairment, (ii) surgical scar(s), (iii) pulmonary emboli, and (iv) chronic venous insufficiency of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2001 and January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  These rating decisions granted service connection for the residuals of the Veteran's histiocytic lymphoma of the stomach and assigned a 20 percent disability rating throughout the rating period.

By way of background, the Veteran was granted service connection for the residuals of histiocytic lymphoma of the stomach, which was surgically resected in 1981, because histiocytic lymphoma is a form of Non-Hodgkins lymphoma, for which Veterans who served in the Republic of Vietnam are eligible for presumptive service connection based on their presumed herbicide exposure during service.  The RO assigned the Veteran's current 20 percent rating based on the gastrointestinal impairment from his resected lymphoma.  However, the evidence of record reflects that the Veteran has other residuals of his lymphoma and related surgical resection, including a surgical scar and pulmonary embolism, whose surgical treatment in turn led to venous insufficiency of the bilateral lower extremities.  Accordingly, the Board twice remanded the Veteran's claim (in November 2004 and December 2006) to allow the RO to consider these non-gastrointestinal residuals and assign related disability evaluations.  The Board requested this development to avoid deciding the various aspects of the Veteran's increased rating claim in a piecemeal fashion.  

Nevertheless, when the Veteran's claim was again returned to the Board in 2010, the record failed to reflect that the RO had assigned initial ratings for the non-gastrointestinal residuals of the Veteran's service-connected residuals of histiocytic lymphoma, as requested.  Thus, the Board denied the Veteran's increased rating claim with regard to his gastrointestinal impairment and remanded the portion of the Veteran's increased rating claim regarding his other diagnosed residuals, namely his surgical scar, pulmonary emboli, and chronic venous insufficiency of the lower extremities.  Thereafter, the Veteran appealed the Board's denial of this portion of his increased rating claim to the Court of Appeals for Veterans Claims (Court), and the Board's decision was subsequently vacated pursuant to an June 2011 Order granting the parties' Joint Motion for Remand (Joint Motion).  The claim has now been returned to the Board for compliance with the mandates of the Joint Motion.

As reflected in the Board's 2006 remand and 2010 vacated decision, the Veteran's representative has raised claims for an earlier effective date for service connection for the residuals of gastric resection for treatment of non-Hodgkin's lymphoma and whether there is clear and unmistakable error in a May 1982 rating decision.  The record continues to fail to reflect that these referred issues have been developed by the RO.  Accordingly, these issues are once again  REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in the Joint Motion, the parties agreed that the Board provided insufficient reasons and bases for the denial of a rating in excess of 20 percent for the gastrointestinal impairment related to the Veteran's surgically resected histiocytic lymphoma of the stomach.  The parties agreed that the Board had failed to address whether a referral for extraschedular consideration of the Veteran's increased rating claim is warranted and whether the March 2009 VA medical opinion fully complied with the Board's 2006 Remand directives.  

Specifically, the parties agreed that the Board should address whether there was compliance with the 2006 remand directive that the VA examiner "address/identify the symptoms characteristic of a circulatory disturbance caused by a post-gastrectomy syndrome and [state] whether the medical evidence demonstrates that the Veteran has symptoms of a circulatory disturbance related to the residuals of gastric surgery."  The parties noted that the VA examiner rendering the 2009 medical opinion stated that during the Veteran's prior examinations, the Veteran had denied experiencing hypoglycemic reactions and circulatory disturbances after meals; however, the examiner did not expressly identify the symptoms that are characteristic of a circulatory disturbance caused by a post-gastrectomy syndrome.  Given the examiner's failure to specify the symptoms of a circulatory disturbance related to the residuals of gastric surgery, the Board finds that the Veteran's claim should be remanded for compliance with the 2006 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

Once a fully compliant VA medical opinion has been obtained, the issue of entitlement to an initial increased rating for the gastrointestinal impairment resulting from the Veteran's service-connected resected histiocytic lymphoma of the stomach should be readjudicated.  Additionally, as referenced in the Board's December 2010 remand directives, the RO should assign disability ratings for the remaining identified residuals of the Veteran's service-connected resected histiocytic lymphoma of the stomach, namely his related surgical scar(s), pulmonary emboli, and chronic venous insufficiency of the bilateral lower extremities.

The Veteran's recent VA treatment records from August 2011 to the present should also be obtained.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2011 to the present.

2.  After undertaking appropriate development, including obtaining any additional treatment records and/or conducting any necessary examinations, the RO should assign initial ratings for the non-gastrointestinal residuals of the Veteran's resected histiocytic lymphoma of the stomach, namely his (i) surgical scar(s), (ii) pulmonary emboli, and (iii) chronic venous insufficiency of the lower extremities.

3.  Upon completion of the above, the file should be provided to the physician who examined the Veteran in April 2005 and rendered the March 2009 addendum medical opinion, if the examiner is available.  If not, the claims file should be provided to an appropriate VA clinician.  

After reviewing the Veteran's claims file, the examiner is asked to (a) identify the symptoms characteristic of a circulatory disturbance caused by postgastrectomy syndrome, and (b) address whether the medical evidence demonstrates the veteran has symptoms of a circulatory disturbance related to his residuals of gastric surgery.

4.  Thereafter, the Veteran's increased rating claim with regard to the gastrointestinal impairment of the Veteran's service-connected residuals of his resected histiocytic lymphoma of the stomach should be readjudicated.

If the Veteran is not awarded the full benefit sought with regard to the initial rating claims for (i) a gastrointestinal impairment, (ii) surgical scar(s), (iii) pulmonary emboli, or (iv) chronic venous insufficiency of the bilateral lower extremities, the Veteran and his attorney should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



